Opinion issued November 20, 2003 













In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-00631-CR
          01-03-00632-CR
____________

PATRICK PITCHON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 230th District Court
Harris County, Texas 
Trial Court Cause Nos. 923944 and 923943



 
MEMORANDUM  OPINION
                Appellant filed a motion to dismiss the above-referenced appeals.  The
motion is in writing, signed by appellant.  We have not yet issued a decision. 
Accordingly, the appeals are dismissed.  Tex. R. App. P. 42.2(a).
               The clerk of this Court is directed to issue the mandates immediately.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).